Case: 21-60867      Document: 00516577308        Page: 1     Date Filed: 12/13/2022




               United States Court of Appeals
                    for the Fifth Circuit
                                                                     United States Court of Appeals
                                  No. 21-60867                                Fifth Circuit


                                Summary Calendar                            FILED
                                                                    December 13, 2022
                                                                       Lyle W. Cayce
   Jose Omar Gonzalez-Aguilar,                                              Clerk

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A212 918 888


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
           Jose Omar Gonzalez-Aguilar petitions for review of an order by the
   Board of Immigration Appeals. The order dismissed his appeal of an
   immigration judge’s removal order. We DISMISS in part and DENY in
   part.


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60867      Document: 00516577308          Page: 2    Date Filed: 12/13/2022




                                    No. 21-60867


              FACTUAL AND PROCEDURAL BACKGROUND
          Jose Omar Gonzalez-Aguilar, a native and citizen of Mexico, first
   entered the United States without inspection in 1998 near Laredo, Texas. He
   returned to Mexico briefly in 2010 following a Texas state conviction for
   driving while intoxicated (“DWI”). He again entered the country without
   inspection 15 days later. In 2017, after his second arrest for a DWI offense in
   Texas alerted immigration officials of his presence, Gonzalez-Aguilar was
   personally served with a Notice to Appear (“NTA”). He was charged with
   removability under 8 U.S.C. § 1182(a)(6)(A)(i), as an alien present in the
   United States without being admitted or paroled. The NTA ordered him to
   appear in immigration court at a date and time “[t]o be set.”              The
   immigration court later mailed Gonzalez-Aguilar a Notice of Hearing
   (“NOH”), scheduling his master hearing for October 25, 2017.
          Gonzalez-Aguilar appeared without counsel at the scheduled hearing.
   The immigration judge (“IJ”) continued the hearing to allow him to retain
   counsel. At his next hearing, Gonzalez-Aguilar appeared with counsel,
   admitted the allegations in the NTA, and conceded he was removable as
   charged. He also stated his intention to file an application for cancellation of
   removal. On December 27, 2017, he filed for cancellation of removal under
   8 U.S.C. § 1229b(b)(1).
          At the hearing on the application, Gonzalez-Aguilar’s attorney argued
   jurisdiction never vested in the immigration court because Gonzalez-
   Aguilar’s NTA failed to state the date and time of his removal hearing.
   Gonzalez-Aguilar testified he lived in Dallas, Texas, and worked in
   construction. He stated his wife was also undocumented but was not
   currently in immigration proceedings. Gonzalez-Aguilar testified that he and
   his wife had two children born in the United States: Cynthia, then age 13, and
   Edgar, age 12.




                                          2
Case: 21-60867      Document: 00516577308          Page: 3   Date Filed: 12/13/2022




                                    No. 21-60867


          Gonzalez-Aguilar explained that his wife was the primary caretaker of
   the children and did not work, though she previously had a job cleaning
   houses. If he were removed to Mexico, his children would remain in the
   United States with his wife. He confirmed, however, that his wife would not
   make enough money cleaning houses to pay for the family’s expenses.
   Therefore, if he were removed, the family would likely have to move into a
   less expensive home or live with other family members. He added that his
   sister, a United States citizen, would help support and care for his children.
          When asked how he thought his removal would affect his two
   children, Gonzalez-Aguilar testified “it would be bad for them” and “they
   would do bad in school.” He noted that when he was in immigration
   detention, his daughter “was not well at all” and did poorly in school.
          The couple’s daughter, Cynthia, testified that if her father were
   deported, she would stay in Texas with her mother. Cynthia testified that
   when her father was in immigration detention, she could not focus in school
   and her grades suffered. She had met with a counselor at her school during
   this time. Cynthia also explained that her godparents sometimes helped care
   for her and her brother while her mother was working.
          Gonzalez-Aguilar also discussed his criminal history. He testified that
   prior to his 2010 DWI conviction, he had only been stopped by the police and
   ticketed for driving without a valid driver’s license or proof of insurance. He
   admitted to his 2010 arrest and conviction for DWI and testified he had
   successfully completed his sentence. Gonzalez-Aguilar also admitted to
   being arrested again in 2017 for drinking and driving. He testified he was
   ultimately convicted and sentenced to two years of probation.
          On October 15, 2018, the IJ orally denied Gonzalez-Aguilar’s
   application for cancellation of removal and his request to terminate the
   removal proceedings based on Pereira. The IJ first found that Gonzalez-




                                         3
Case: 21-60867      Document: 00516577308          Page: 4   Date Filed: 12/13/2022




                                    No. 21-60867


   Aguilar’s defective NTA was cured by the subsequent NOH. As such, the IJ
   had jurisdiction over the removal proceedings.        Though the IJ found
   Gonzalez-Aguilar to be a credible witness, the IJ ultimately denied
   cancellation of removal, finding, among other things, he failed to show
   removal would result in exceptional and extremely unusual hardship to his
   children. The IJ also denied Gonzalez-Aguilar’s request for voluntary
   departure and ordered him removed to Mexico.
          Gonzalez-Aguilar appealed the IJ’s decision to the Board of
   Immigration Appeals (“BIA”). On October 14, 2021, the BIA dismissed his
   appeal. The BIA rejected the claim that the IJ lacked jurisdiction. ROA.7-8.
   The BIA also upheld the IJ’s finding that Gonzalez-Aguilar failed to show the
   requisite hardship for cancellation of removal. Though the BIA considered
   his claims that his children would suffer various negative impacts if he were
   removed to Mexico, the BIA found Gonzalez-Aguilar had not identified a
   hardship beyond the ordinary consequences of a non-citizen’s removal.
   Finally, the BIA held Gonzalez-Aguilar abandoned certain issues for failure
   to brief them.
          Gonzalez-Aguilar timely filed a petition for review.
                                  DISCUSSION
          Generally, we have authority to review only the final decision of the
   BIA, not that of the IJ. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
   We “will evaluate the immigration judge’s underlying decision only if it
   influenced the BIA’s opinion.” Hernandez-Castillo v. Sessions, 875 F.3d 199,
   204 (5th Cir. 2017). We review the BIA’s conclusions of law de novo and
   factual findings for substantial evidence. Barrios-Cantarero v. Holder, 772
   F.3d 1019, 1021 (5th Cir. 2014). In Gonzalez-Aguilar’s case, the BIA adopted
   the findings and conclusions of the IJ. Therefore, we will review both
   decisions. See Wang, 569 F.3d at 536.




                                           4
Case: 21-60867      Document: 00516577308          Page: 5   Date Filed: 12/13/2022




                                    No. 21-60867


          There are three principal issues to resolve. First, did the IJ and the
   BIA lack jurisdiction over the removal proceedings because the NTA did not
   include the date and time of his hearing? Second, did the BIA err in finding
   Gonzalez-Aguilar failed to show his United States citizen children would
   suffer exceptional and extremely unusual hardship upon his removal? Third,
   did the BIA err in concluding he abandoned his challenges to the IJ’s other
   factual findings that were raised in his notice of appeal but not specifically
   addressed in his brief?
          I.     Jurisdiction over removal proceedings
          Gonzalez-Aguilar contends neither the IJ nor the BIA had jurisdiction
   because his NTA failed to include the date and time of his merits hearing. As
   the BIA found, Gonzalez-Aguilar’s argument is foreclosed under our
   precedent. In 2019, we held that a defect in an NTA does not deprive an
   immigration court of jurisdiction over removal proceedings. Pierre-Paul v.
   Burr, 930 F.3d 684, 691–93 (5th Cir. 2019). Though the Supreme Court’s
   subsequent decision in Niz-Chavez v. Garland, 141 S.Ct. 1474 (2021)
   abrogated Pierre-Paul in part, we have since confirmed that the jurisdictional
   holding from Pierre-Paul remains “the law of [this] circuit.” Maniar v.
   Garland, 998 F.3d 235, 242 n.2 (5th Cir. 2021). Accordingly, there is no
   merit to Gonzalez-Aguilar’s argument that the IJ lacked jurisdiction over his
   removal proceedings.
          II.    The BIA’s determination that Gonzalez-Aguilar did not establish
                 exceptional and extremely unusual hardship
          Gonzalez-Aguilar argues the BIA erred in finding he failed to show
   that his citizen children would suffer exceptional and extremely unusual
   hardship upon his removal. The Government contends this court lacks
   jurisdiction to consider factual challenges to the hardship determination,
   citing the Supreme Court’s decision in Patel v. Garland, 142 S. Ct. 1614




                                          5
Case: 21-60867      Document: 00516577308              Page: 6   Date Filed: 12/13/2022




                                        No. 21-60867


   (2022). Instead, “the only reviewable issue before the [c]ourt is whether the
   [BIA] erred in applying the facts as found by the [IJ] to conclude that
   Gonzalez-Aguilar’s two children would not suffer exceptional and extremely
   unusual hardship upon his removal.”
          We have recently addressed this issue. We held that under Patel, the
   hardship determination “is a discretionary and authoritative decision”
   subject to the jurisdictional bar in 8 U.S.C. § 1252(a)(2)(B)(i) and therefore
   “beyond our review.” Castillo-Gutierrez v. Garland, 43 F.4th 477, 481 (5th
   Cir. 2022). Thus, we lack jurisdiction to consider any challenge Gonzalez-
   Aguilar raised regarding his burden under Section 1229b(b)(1)(D), not just
   his factual challenges to the hardship determination. See id.
          III.   BIA’s determination that Gonzalez-Aguilar abandoned issues
          Gonzalez-Aguilar argues the BIA erred in concluding he abandoned
   any challenge to the IJ’s other factual findings that were listed in his notice
   of appeal but not specifically addressed in his supporting brief. His notice of
   appeal includes arguments that the IJ erred in: (1) denying his motion to
   terminate the removal proceedings based on his Pereira jurisdictional
   argument, (2) determining he failed to show his children would suffer
   exceptional and extremely unusual hardship upon his removal, (3) ruling he
   had not established 10 years of continuous physical presence in the United
   States as required by Section 1229b(b)(1)(A), (4) finding he “did not merit a
   finding of good moral character” and denying discretionary relief, and (5)
   refusing to grant his request for voluntary departure.
          In his brief before the BIA, though, Gonzalez-Aguilar discussed only
   the IJ’s refusal to terminate the proceedings based on the purported lack of
   jurisdiction and the IJ’s finding that he had not established the requisite
   hardship to a qualifying relative.




                                             6
Case: 21-60867       Document: 00516577308          Page: 7     Date Filed: 12/13/2022




                                     No. 21-60867


            We need not reach the issue of forfeiture because the BIA’s hardship
   determination was correct and is dispositive of his cancellation of removal
   claim.    Further, substantial evidence supports the BIA’s finding that
   Gonzalez-Aguilar abandoned the issues he failed to address in his brief. See
   Wang, 569 F.3d at 536–37. In fact, “once a petitioner elects in his notice of
   appeal to file a brief, that brief becomes the operative document through
   which any issues that a petitioner wishes to have considered must be raised.”
   Claudio v. Holder, 601 F.3d 316, 319 (5th Cir. 2010). Since Gonzalez-
   Aguilar’s brief did not address all issues listed in his notice of appeal, the BIA
   did not err in finding he abandoned those issues. See id.
            The petition is DISMISSED in part and DENIED in part.




                                           7